Title: From James Madison to Edward Carrington, 2 February 1790
From: Madison, James
To: Carrington, Edward


Dear Sir
N. Y. Feby. 2. 90.
I sent to Col: Innis a few days ago Copies of the Reports of Mr. Hamilton & Mr. Knox, with a request that in case you should be in Town you might have a perusal of them. It was not then in my power to send separate Copies; besides that they are too voluminous to be multiplied without exceeding the due share of room in the conveyance. The former Report is to be considered on monday next. Amidst the variety of opinions it is impossible to ⟨know⟩ its fate. The latter does not seem to take and will ⟨be…⟩ certainly ⟨…⟩. The expence, if nothing else, is a millstone about it. The H. of Reps. has been at work for several days on the Census. It is still in the form I mentioned to you, so far as it affects the Marshalls. Mr. Blair & Mr. Randolph arrived yesterday, and the Court to which they belong was opened to day. Yrs. mo: sincerely
Js. Madison Jr
